Tilzer, J. (dissenting).
True, it has been said that the word “convicted” or “conviction” is of equivocal meaning. But there is no need in the present instance to question what the Legislature intended, to seek to narrow the area of ambiguity or to look to guides as to the meaning of “ convicted ” and “ conviction ’ ’ in the present context. The statute explicitly defines a ‘1 conviction ” as a “ finding of guilt resulting from a plea of guilty ”. (Alcoholic Beverage Control Law, § 3, subd. 8.)
It seems to us that that is the end of the matter. We must add, nevertheless, considering the nature of the crime to which the petitioner pleaded guilty as well as the public policy of the State to control the sale of alcoholic beverages for the purpose of fostering respect for and obedience to law (Alcoholic Beverage Control Law, § 2), that the result is neither unfair to the licensee nor without.public advantage. We remain quite unconvinced, moreover, that the petitioner misunderstood the meaning of her plea. The two indictments charged her in nine counts with the unlawful possession and felonious sale of heroin on *435three separate occasions. On June 21, 1966, her attorney of course being present to advise her (it being observed that on defendant’s previous court appearances her counsel as well as a Spanish interpreter was present), consideration was shown to the defendant and she was permitted to plead guilty to but one count of attempted felonious possession of a narcotic drug to cover both indictments. This was an act of grace on the People’s part, a favor shown in return for a plea obviating a trial. Petitioner’s counsel too fully appreciated the “ bargain ” she had obtained for her client. On August 29, 1966, as the majority point out, she asked for an adjournment of the respondents’ hearing to revoke the petitioner’s liquor license since the petitioner was coming up for sentencing and was in the midst of negotiating a sale of the premises, assuring the Commissioner on this occasion that on the adjourned date of the hearing “ there will be a no contest plea, that is, as I see it presently.”
The change of tactics on counsel’s part, the permission given to withdraw the guilty plea, was a privilege extended to the petitioner as a person “accused of crime”. While the withdrawal of the plea may have covered up the self-imposed stain, the mark of petitioner’s admission of guilt, and affected her status as a criminal defendant, it could not remove the scar resulting from her plea of guilty and restore her to her original position as a pure and unsullied priviliged licensee of the State Liquor Authority. The test is not fairness to the licensee, although we would concede that a plea of guilty, as in this ease, be understanding^ given. Rather, the criterion is whether the Alcoholic Beverage Control Law is being violated, “ a matter for initial determination by the Authority.” (Matter of Katz’s Delicatessen v. O’Connel, 302 N. Y. 286, 289.) If the license of a dentist or those of members of other professions may be forfeited by a plea of guilt to the commission of a felony (Matter of Weinrib v. Beier, 294 N. Y. 628, 632; Matter of Ginsberg, 1 N Y 2d 144), is not a like result commanded when there is in issue not a right to follow a particular calling, but the grant of a license from the State to engage in a regulated business? (Report of Attorney-General, 1950, p. 110.) “ 1 There is no inherent right in a citizen’ to engage in the business of selling intoxicating liquors ” (Matter of Wager v. State Liq. Auth., 4 N Y 2d 465, 468), but merely the grant of a “ privilige which once issued, is enjoyed subject to the power reserved to the Authority to amend, suspend or revoke * * * for specific infractions ” (Matter of Katz’s Delicatessen v. O’Connell, 302 N. Y. 286, 288-289, supra; Alcoholic Beverage Control Law, § 126). The language of the Alcoholic Beverage Control Law, *436a statute designed to regulate the traffic in liquor in the public interest for the protection of the health, welfare and safety of the people of the State, is .susceptible of but one interpretation: a person who pleads guilty to a felony is forbidden to traffic in alcoholic beverages.
The determination of the Authority should be confirmed.
Capozzoli and Wither, JJ., concur with Botein, P.J.; Tilzer. J., dissents in opinion in which Steuer, J., concurs.
Determination annulled, on the law and on the facts, without costs or disbursements.